 



Exhibit 10.47
AMENDMENT TO MANAGEMENT STOCKHOLDER’S AGREEMENT
     This Amendment, dated as of ___, 200_, to the Management Stockholder’s
Agreement, dated as of ___(the “Agreement”), between ITC Holdings Corp., a
Michigan corporation (the “Company”), and the undersigned (the “Employee”).
WHEREAS, the Company and Employee have entered into the Agreement;
     WHEREAS, the Company and Employee desire to amend the Agreement in
accordance with Section 18 thereof.
     NOW, THEREFORE, in consideration of the premises and mutual agreements set
forth in the Agreement and this Amendment, the parties hereby agree as follows:
     1. A new Section 26 is hereby added to the Management Stockholder’s
Agreement as follows:
26. 2006 Long-Term Incentive Plan Grants. Notwithstanding any provision in this
Agreement to the contrary, grants made pursuant to the Company’s 2006 Long-Term
Incentive Plan and Common Stock received pursuant thereto or upon exercise of
options granted thereunder shall not be subject to any of the terms of this
Agreement.
     2. The term “Agreement” as used in the Agreement shall be deemed to refer
to the Agreement as amended through the date hereof, including without
limitation this Amendment.
     3. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed, all as of the day and year first above written.
     ITC HOLDINGS CORP.

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   
 
       
 
(signature)    
 
       
 
(print Employee name)    

 